DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2020 has been entered.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/13/2020 and 01/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  Copies of PTO-1449s are attached hereto.

              	Status of the Claims
The amendment received on 13 November 2020 has been acknowledged and entered.  
Claims 1, 4-5, 7, and 11 have been amended.  
Claims 3 and 9 have been canceled.
New claims 13-20 have been added.  
Claims 1-2, 4-8, and 10-20 are currently pending.  


Response to Amendments and Arguments
Applicant’s arguments, see REMARKS, filed 13 November 2020, with respect to claims 1-2, 4-8, and 10-20 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-8, and 10-20 under 35 U.S.C. 101 has been withdrawn. 

Drawings
The drawings were received on 20 February 2019.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-2, 4-8, and 10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant has shown an improvement to any other technology or technical field by providing additional elements that integrate the exception into a practical application.

As per independent Claims 1 and 7, the best prior art:
1)  Hadfield et al. (US Patent No. 7,445,225), discloses a method and system for monitoring and controlling the ripening of goods while in transit.
	2)  Oleynik (US PG Pub. 2015/0290795), discloses methods and systems for food preparation in a robotic cooking kitchen robotic kitchen with equipment, including a storage ripening zone.
 	However, neither Hadfield et al. nor Oleynik discloses nor fairly teaches: 
 	a second sensor that is deployed at a distribution center or warehouse, the produce being delivered to the distribution center or warehouse via the shipment vehicle, the second sensor configured to determine second information concerning the condition and grade of the produce;

create a ripening schedule, the ripening schedule when implemented at a ripening chamber being effective to control the environmental conditions and the time spent in the ripening chamber by the produce in order to conform ripening conditions of the produce to the target shipping date; and 
 	wherein a third information concerning conditions of the produce in the ripening chamber is obtained and wherein the control circuit is configured to adjust the ripening schedule according to the third information;
 	wherein the control circuit utilizes the third information to adjust a second ripening schedule of a second ripening chamber is applied via third second electronic instructions to the at least one second mechanical element of the second ripening chamber and the third second electronic instructions are effective to control the physical operation of the at least one second mechanical element of the second ripening chamber


As per independent Claims 1 and 7, the best Foreign prior art:
	1)  Akman et al. (WO 2017/035554 A1), discloses a produce ripening monitoring and/or control device, method and system, but does not disclose or fairly teach: 
 	a second sensor that is deployed at a distribution center or warehouse, the produce being delivered to the distribution center or warehouse via the shipment vehicle, the second sensor configured to determine second information concerning the condition and grade of the produce;
           obtain the first information, second information, and target shipping date from the database and 

 	wherein a third information concerning conditions of the produce in the ripening chamber is obtained and wherein the control circuit is configured to adjust the ripening schedule according to the third information;
 	wherein the control circuit utilizes the third information to adjust a second ripening schedule of a second ripening chamber is applied via third second electronic instructions to the at least one second mechanical element of the second ripening chamber and the third second electronic instructions are effective to control the physical operation of the at least one second mechanical element of the second ripening chamber

As per independent Claims 1 and 7, the best NPL prior art,
1)  Anne Trafton, “Comparing apples and oranges: New sensor can accurately measure fruits’ ripeness, helping prevent loss of produce from spoilage”, April 30, 2012; MIT News Office, 5 pages; but does not disclose or fairly teach: 
 	a second sensor that is deployed at a distribution center or warehouse, the produce being delivered to the distribution center or warehouse via the shipment vehicle, the second sensor configured to determine second information concerning the condition and grade of the produce;
           obtain the first information, second information, and target shipping date from the database and 
create a ripening schedule, the ripening schedule when implemented at a ripening chamber being effective to control the environmental conditions and the time spent in the 
 	wherein a third information concerning conditions of the produce in the ripening chamber is obtained and wherein the control circuit is configured to adjust the ripening schedule according to the third information;
 	wherein the control circuit utilizes the third information to adjust a second ripening schedule of a second ripening chamber is applied via third second electronic instructions to the at least one second mechanical element of the second ripening chamber and the third second electronic instructions are effective to control the physical operation of the at least one second mechanical element of the second ripening chamber

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	1) Kaun et al. (US PG Pub. 20190104748), discloses a method of controlling the rate of ripening in harvested produce.
2)  Perryman, Jr. (US Patent No. 5,531,158), discloses a produce ripening apparatus and method for efficient and effective ripening and warehousing of produce of all kinds and for all sizes and types of wholesale produce businesses.
3) Birgit Esser, Jan M. Schnorr, and Timothy M. Swager; “Selective Detection of Ethylene Gas Using Carbon Nanotube-based Devices: Utility in Determination of Fruit Ripeness”, 19 April 2012, doi.org/10.1002/anie.20120104201042, 5 pages.  
4)  Brooks et al. (US PG Pub. 2020/0005230) discloses a predictive demand-based produce ripening system where a fruit ripening rack having a plurality of chambers is used for on-site produce ripening at a retail location; the controller component determines conditions within each chamber to accelerate ripening of the calculated quantity of one or more types of fruit to one or more selected levels of ripeness on the selected date at the retail site.
Chiang et al. (US PG Pub. 2009/0226584), discloses a fruit ripening display which employs multiple platforms and other features for ripening fruit that increase fruit ripening speed, improve fruit flavor, reduce fruit bruising, and accommodate different ripening rates of different fruit.
6)  Westcott et al. (US PG Pub. 2014/0180953) discloses methods and systems for controlled distribution of perishable goods where mobile storage containers are controlled by a local control unit which controls at least two local controlled conditions within the mobile storage containers; the local control parameters can be adjusted to change the environmental conditions within the mobile storage container to control cold-chain integrity and time to ripeness, or other parameters that influence product marketability.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314

/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                    /SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628